JANVIEiR, J.
(concurring).
. In several of the cases cited, the facts were at least as suspicious of suicide as are those here. In those cases the Supreme Court held that suicide had not been established to the exclusion, with reasonable certainty, of every other hypothesis.
Although here the • evidence of suicide is abundant, nevertheless, in my judgment the possibility of accident has not been excluded with that reasonable certainty which is necessary under the decisions referred to.
I concur in the decree.